Case 8:17-cv-00953-JVS-KES Document 211 Filed 02/27/19 Page 1 of 4 Page ID #:3888

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
    Case No.       SACV 17-00953-JVS(KESx)                                      Date   February 27, 2019

    Title          Andy Thanh v. Oanh Tran, et al


    Present: The                 James V. Selna
    Honorable
                        Lisa M Bredahl                                       Sharon Seffens
                         Deputy Clerk                                       Court Reporter
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                          Not Present                                         Not Present

    Proceedings:        (IN CHAMBERS) Order Regarding Motion to Withdraw


      The Court, having been informed by plaintiff’s counsel in this action that they
submit on the Court’s tentative ruling previously issued, hereby GRANTS IN PART
the Plaintiff’s motion to withdraw [Dkt 206] rules in accordance with the tentative
ruling as follows:

       Counsel for Plaintiff Hau Dzuong (“Mr. Berstein”) filed a motion to withdraw as
attorney. (Mot., Docket No. 206.) Defendants Oanh Tran and BH Media (“Defendants”)
opposed in part to the extent that the motion sought to reschedule Defendants’ Motion to
Permit the Filing of their Counterclaim (Docket No. 205) and continue any immediate
deadlines to give Plaintiff an opportunity to seek counsel.1 (Opp’n, Docket No. 207.)

            For the following reasons, the Court grants in part the motion to withdraw.

                                                    I. BACKGROUND

       The factual background and procedural history of this case are well known to the
parties and the Court. The Court only describes the background as relevant to the present
motion. Prior to the filing of the motions at issue in this Order, Plaintiff represented
himself pro se. (Mot., Docket No. 187 at 1.)

            On June 25, 2018, Defendants filed their Motion for Summary Judgment (“MSJ”).

1
 The Court has already granted Defendants’ Motion to Permit the Filing of their Counterclaim and the
motion was unopposed. (Order, Docket No. 208.)
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 4
Case 8:17-cv-00953-JVS-KES Document 211 Filed 02/27/19 Page 2 of 4 Page ID #:3889

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-00953-JVS(KESx)                            Date   February 27, 2019

 Title          Andy Thanh v. Oanh Tran, et al

(Mot., Docket No. 157.) Plaintiff opposed the motion, but did not file a motion for leave
to withdraw the deemed admissions. (Opp’n, Docket No. 168 at 2–3; Order, Docket No.
190-1 at 4.) The Court granted the MSJ because Plaintiff’s untimely response to RFA 1
was an admission that Plaintiff could not prove an essential element of his claim. (Order,
Docket No. 180-1 at 4.)

        Following the grant of summary judgment, Berstein began representing Plaintiff in
this action. (Substitution of Attorney, Docket No. 185.) Mr. Berstein filed several
motions on behalf of Plaintiff, both of which were granted and resulted in Plaintiff’s
relief from summary judgment and withdrawal of admissions. (Order, Docket No. 199.)
Mr. Berstein now seeks an order from the Court allowing him to withdraw as counsel in
this action. (Mot., Docket No. 206.)

                                    II. LEGAL STANDARD

       Local Rule 83-2.3.2 provides that an attorney may withdraw as counsel only with
leave of the court. The California Rules of Professional Conduct authorize withdrawal
when the client “renders it unreasonably difficult for the lawyer to carry out the
representation effectively.” Cal. R. Prof. Conduct 1.16(b)(4). “The determination
whether to grant or deny an attorney’s motion to withdraw as counsel of record lies
within the sound discretion of the trial court, having in mind whether such withdrawal
might work an injustice in the handling of the case.” Lempert v. Super. Ct., 112 Cal.
App. 4th 1161, 1173 (2003). “A motion for leave to withdraw must be made upon
written notice given reasonably in advance to the client and to all other parties who have
appeared in the action.” L.R. 83-2.3.2. “Unless good cause is shown and the ends of
justice require, no substitution or relief of attorney will be approved that will cause delay
in prosecution of the case to completion.” L.R. 83-2.3.5.

                                       III. DISCUSSION

       Courts often weigh four factors in determining whether to grant or deny a motion
to withdraw as attorney. These factors include the following: “(1) the reasons why
withdrawal is sought; (2) the prejudice withdrawal may cause to other litigants; (3) the
harm withdrawal might cause to the administration of justice; and (4) the degree to which
withdrawal will delay the resolution of the case.” Huntington Learning Centers, Inc. v.
Educ. Gateway, Inc., No. CV 09-3200PSG(VBKX), 2009 WL 2337863, at *1 (C.D. Cal.
CV-90 (06/04)                         CIVIL MINUTES - GENERAL                          Page 2 of 4
Case 8:17-cv-00953-JVS-KES Document 211 Filed 02/27/19 Page 3 of 4 Page ID #:3890

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-00953-JVS(KESx)                                Date   February 27, 2019

 Title          Andy Thanh v. Oanh Tran, et al

July 28, 2009) (citing Irwin v. Mascott, No. 97-4737, 2004 U.S. Dist. LEXIS 28264, at
*3 (N.D.Cal. Dec. 1, 2004).

       Here, Mr. Berstein indicates that good cause exists because “[t]he attorney-client
relationship has been irreparably broken due to the continuing conduct of Plaintiff . . . in
both : (1) failing to meet his contractual obligations to Withdrawing Counsel and (2)
failing to provide necessary information and documentation in the course of
representation.” (Mot., Docket No. 206 at 3.) Since, “a lawyer may withdraw from
representing a client if . . . the client . . . renders it unreasonably difficult for the lawyer to
carry out the representation effectively,” Mr. Berstein argues that the Court should permit
him to withdraw because he cannot represent Plaintiff effectively without the requested
documentation. See Cal. R. Prof. Conduct 1.16(b)(4).

      Defendants’ opposition does not indicate any objection to Mr. Berstein’s
withdrawal; rather, it is limited to opposing Mr. Berstein’s requests to reschedule
Defendants’ motion regarding their counterclaim and to continue immediate deadlines to
allow Plaintiff time to seek counsel or proceed pro se. (Opp’n, Docket No. 207 at 1–2.)

      While the Court finds that Mr. Berstein has shown good cause for withdrawal
based on the combination of Plaintiff’s failure to pay and provide necessary
documentation, the Court does not find that there is good cause to continue any
immediate deadlines. Plaintiff has already appeared pro se in this case before, and Mr.
Berstein indicates that he provided repeated warnings to Plaintiff that “his continued
refusal to engage in a proper working relationship” would result in his withdrawal as
counsel. (Mot., Docket No. 206 at 4.) Thus, the Court grants in part the motion to
withdraw, but denies in part the motion insofar as it requests additional time for
immediate deadlines.

//

//




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 3 of 4
Case 8:17-cv-00953-JVS-KES Document 211 Filed 02/27/19 Page 4 of 4 Page ID #:3891

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES - GENERAL
 Case No.       SACV 17-00953-JVS(KESx)                                      Date     February 27, 2019

 Title          Andy Thanh v. Oanh Tran, et al



                                      IV. CONCLUSION

      For the foregoing reasons, the Court grants in part Mr. Berstein’s motion to
withdraw as counsel.


                 IT IS SO ORDERED.




         .
                                                                                              :     00

                                                      Initials of Preparer      lmb




CV-90 (06/04)                         CIVIL MINUTES - GENERAL                                      Page 4 of 4
